UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) o QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED August 31, 2013 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER: 333-148005 CALA ENERGY CORP. (Exact name of registrant as specified in its charter) Nevada 20-8009362 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 777 South Post Oak Lane One Riverway Suite 1700, PMB #1554 Houston, TX 77056 (Address of principal executive offices, Zip Code) (281) 667-9360 (Registrant’s telephone number, including area code) Copies to: Asher S. Levitsky P.C. Ellenoff Grossman & Schole LLP 120 East 42nd Street; 11th floor New York, New York 10017 Phone: (212) 370-1300 Fax: (646) 895-7182 E-mail: alevitsky@egsllp.com Cala Energy Corp., P.O. Box 172, Bahama, NC 27503 (Former name and address) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesoNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).oYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,””accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). YesxNoo The number of shares of registrant’s common stock outstanding, as of October 15, 2013: 337,257,357 CALA ENERGY CORP. Form 10-Q For the Quarter Ended August 31, 2013 TABLE OF CONTENTS Page PART I. - FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets as of August 31, 2013 (unaudited)and February 28, 2013 2 Unaudited Condensed Consolidated Statements of Operations and Comprehensive Income for the six and three months ended August 31, 2013 and 2012 3 Unaudited Consolidated Statements of Cash Flows for the six months ended August 31, 2013 and 2012 4 Notes to Unaudited Condensed Consolidated Financial Statements. 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 7 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 9 Item 4. Controls and Procedures. 9 PART II - OTHER INFORMATION Item 6. Exhibits. 10 FORWARD LOOKING STATEMENTS This report contains forward-looking statements regarding our business, financial condition, results of operations and prospects. Words such as “expects,” “anticipates,” “intends,” “plans,” “believes,” “seeks,” “estimates” and similar expressions or variations of such words are intended to identify forward-looking statements, but are not deemed to represent an all-inclusive means of identifying forward-looking statements as denoted in this report. Additionally, statements concerning future matters are forward-looking statements. Although forward-looking statements in this report reflect the good faith judgment of our management, such statements can only be based on facts and factors currently known by us. Consequently, forward-looking statements are inherently subject to risks and uncertainties and actual results and outcomes may differ materially from the results and outcomes discussed in or anticipated by the forward-looking statements. Factors that could cause or contribute to such differences in results and outcomes include, without limitation, those specifically addressed under the headings “Risks Factors” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in our report on Form 10-K for the year ended February 29, 2012 in “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in this Form 10-Q and in other reports that we file with the SEC.You are urged not to place undue reliance on these forward-looking statements, which speak only as of the date of this report. We file reports with the SEC. The SEC maintains a website (www.sec.gov) that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the SEC, including us. You can also read and copy any materials we file with the SEC at the SEC’s Public Reference Room at treet, NE, Washington, DC 20549. You can obtain additional information about the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. We undertake no obligation to revise or update any forward-looking statements in order to reflect any event or circumstance that may arise after the date of this report, except as required by law. Readers are urged to carefully review and consider the various disclosures made throughout the entirety of this quarterly report, which are designed to advise interested parties of the risks and factors that may affect our business, financial condition, results of operations and prospects. 1 CALA ENERGY CORP. AND SUBSIDIARY (FORMERLY XODTEC LED, INC.) CONDENSED CONSOLIDATED BALANCE SHEETS August 31, February 28, (Unaudited) ASSETS Current assets Cash $ $ Total current assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Loans from related parties $
